Citation Nr: 0124105	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  95-09 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided during hospitalization 
at Spartenburg Regional Medical Center from September 29, 
1994 to October 7, 1994.

(A claim on the issues of entitlement to service connection 
for traumatic arthritis, increased ratings for peptic ulcer 
disease and pulmonary tuberculosis, and the propriety of 
ratings assigned for frostbite of the left and right feet, 
are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	American Ex Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to January 
1956.  The veteran was a Prisoner of War (POW) during the 
Korean War from April 25, 1951 to August 21, 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1994 determination letter of the 
Department of Veterans Affairs (VA) Medical Center in 
Columbia, South Carolina, which denied the issue on appeal.  


FINDINGS OF FACT

1.  At the time of the veteran's hospitalization at 
Spartenburg Regional Medical Center from September 29, 1994 
to October 7, 1994, the veteran was service-connected for 
mild C5-6 radiculopathy of the right upper extremity, rated 
as 20 percent disabling; post-traumatic stress disorder 
(PTSD), rated as 10 percent disabling; maxillary sinusitis, 
rated as 10 percent disabling; irritable bowel syndrome, 
rated as 10 percent disabling; pulmonary tuberculosis, 
minimal, inactive, rated as noncompensable; and peptic ulcer 
disease, by history, rated as noncompensable.  The combined 
rating was 40 percent.  

2.  At the time of the veteran's hospitalization at 
Spartenburg Regional Medical Center from September 29, 1994 
to October 7, 1994, the veteran was not rated as having a 
total disability permanent in nature resulting from a 
service-connected disability nor was he participating in a 
rehabilitation program under Chapter 31.

3.  At the time of the veteran's hospitalization at 
Spartenburg Regional Medical Center from September 29, 1994 
to October 7, 1994, he was treated for pancreatitis, 
pneumonia, congestive heart failure, phlebitis of the right 
arm, hypertensive cardiovascular disease, prostatitis, and 
history of sleep apnea; he was not treated for cervical spine 
disability, PTSD, maxillary sinusitis, maxillary sinusitis, 
irritable bowel syndrome, pulmonary tuberculosis, and/or 
peptic ulcer disease.


CONCLUSION OF LAW

Payment or reimbursement of the cost of unauthorized medical 
services during hospitalization at Spartenburg Regional 
Medical Center from September 29, 1994 to October 7, 1994 is 
not warranted.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In this case, 
the record is complete and no further assistance is 
necessary.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs), 
may be paid under the following circumstances: (a) For 
veterans with service-connected disabilities.  Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) for an adjudicated 
service-connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (4) 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and (b) In a medical 
emergency. Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and (c) When 
Federal facilities are unavailable. VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Therefore, the record must show that: (1) the treatment was 
for a service-connected disability, (2) the treatment was for 
a medical emergency, and (3) that federal facilities were 
unavailable.  38 C.F.R. § 17.120.  If any of these criteria 
are not met, the claim must be denied.  

The veteran has claimed entitlement to payment or 
reimbursement of unauthorized medical expenses incurred 
during hospitalization at Spartenburg Regional Medical Center 
from September 29, 1994 to October 7, 1994.

The Board notes that at the time of the veteran's 
hospitalization at Spartenburg Regional Medical Center from 
September 29, 1994 to October 7, 1994, the veteran was 
service-connected for mild C5-6 radiculopathy of the right 
upper extremity, rated as 20 percent disabling; PTSD, rated 
as 10 percent disabling; maxillary sinusitis, rated as 10 
percent disabling; irritable bowel syndrome, rated as 10 
percent disabling; pulmonary tuberculosis, minimal, inactive, 
rated as noncompensable; and peptic ulcer disease, by 
history, rated as noncompensable.  The combined rating was 40 
percent.  At that time, the veteran was not rated as having a 
total disability permanent in nature resulting from a 
service-connected disability nor was he participating in a 
rehabilitation program under Chapter 31.

On the morning of September 29, 1994, the veteran was treated 
at the VA clinic in Greenville, South Carolina for chest 
pains, pain in the right arm, and pain in the epigastric 
region.  The veteran was provided medication to include 
nitroglycerin.  Thereafter, the veteran was transferred by VA 
via Emergency Medical Services to Greenville Memorial 
Hospital where he was seen in the emergency room and was 
referred to the VA hospital in Columbia, South Carolina.  The 
veteran was released from that facility to his family.  
Thereafter, his family was supposed to bring him to the VA 
hospital in Columbia, South Carolina.  

According to the veteran and his familymembers, in testimony 
provided at a June 1995 personal hearing before a hearing 
officer at the RO, the veteran left Greenville Memorial 
Hospital and went to his home to pick up some personal items 
that he felt that he would need for his hospitalization at 
the VA hospital in Columbia, South Carolina.  While at his 
home, he began to experience extreme pain.  Due to the 
extreme nature of his condition, his family thought that it 
would be best to transport him to the nearest facility which 
was Spartenburg Regional Medical Center.  

At the time of the veteran's hospitalization at Spartenburg 
Regional Medical Center from September 29, 1994 to October 7, 
1994, he was admitted the evening of September 29, 1994 for a 
history of onset of acute abdominal pain early in the morning 
of admission.  The veteran reported that he was awakened with 
severe pain in his epigastrium and generalized pain in the 
abdomen.  The pain was not associated with nausea and 
vomiting, but was severe enough to require a visit to the VA 
clinic in Greenville, South Carolina, and a referral from 
there to the Greenville Memorial Hospital, where he was seen 
in the emergency room and was referred to the VA hospital in 
Columbia, South Carolina, as noted.  The veteran stated that 
he was in so much pain that his family did not feel that he 
should go all the way to the VA hospital in Columbia, South 
Carolina so they brought him to the emergency room at 
Spartenburg Regional Medical Center that night.  The veteran 
gave a history of having some indigestion and not feeling 
well for several days, but indicated that he did not have 
severe pain until the morning of the day of admission to 
Spartenburg Regional Medical Center.  The veteran related 
that his pain was unlike any he had had before.  The veteran 
related that he was told at Greenville Memorial Hospital that 
he had pancreatitis.  Because of the veteran's complaints of 
severe pain, he was admitted to Spartenburg Regional Medical 
Center for control of pain, intravenous fluids, and 
diagnostic studies in order to try and get control of his 
acute abdominal pain and discomfort.  The admitting 
impressions were as follows: acute abdominal pain, possible 
pancreatitis, rule out penetrating peptic ulcer, rule out 
other intra-abdominal pathology; hypertensive cardiovascular 
disease; enlarged prostate with symptoms of prostatism; heme 
positive stool, rule out peptic ulcer disease; and history of 
sleep apnea, etiology undetermined.  

Following examination, electrocardiogram, and blood work 
testing, it was determined that the veteran had severe 
hypoxemia, likely long-lasting, and anasarca secondary to cor 
pulmonale. The etiology of the hypoxemia was not entirely 
clear.  Underlying chronic obstructive pulmonary disease was 
noted to be highly likely as well as sleep apnea.  However, 
it was further noted that an acute event, such as pulmonary 
emboli or more likely thromboembolic disease, in view of 
polycythemia was also very possible.  His electrocardiogram 
revealed atrial fibrillation and it was unclear whether it 
was new or not.  It was determined that the veteran should be 
transferred to critical care and would be provided oxygen as 
well as other testing and medication.  

The next day, September 30, 1994, the veteran underwent an 
esophagogastroduodenoscopy with biopsy of the antrum for 
helicobacter (CLO test).  This testing revealed normal 
findings. 

The discharge summary indicated that a pulmonary physician 
and an internal medicine physician were consulted in the 
veteran's case when the concern for pulmonary embolus was 
raised.  Venous studies of the lower extremities were 
performed with no evidence of deep vein thrombosis.  
Esophagogastroduodenoscopy was performed with no evidence of 
gastritis.  Amylase did appear to be slightly elevated and 
diagnosis of pancreatitis was made.  The veteran's white 
count remained elevated and an ultrasound of the abdomen did 
not reveal any evidence of cholelithiasis or acute 
pancreatitis.  Chest x-ray did show left lower lobe 
infiltrate consistent with pneumonitis and ventilation 
perfusion scan was negative for pulmonary embolus.  Tissue 
scan was done to evaluate the pancreas and it did not show 
any definite evidence of pancreatitis.  However, the 
veteran's amylase was elevated and he was placed on 
antibiotics for his possible pneumonia.  The veteran remained 
afebrile and his white count continued to drop and he 
continued to improve.  The veteran did develop phlebitis in 
the right arm with subsequent increase in white count.  By 
the day of discharge, however, the veteran was tolerating a 
diet, he was free of abdominal pain, and he had some 
tenderness in his right arm.  The final diagnoses were as 
follows: pancreatitis, pneumonia, congestive heart failure, 
phlebitis of the right arm, hypertensive cardiovascular 
disease, prostatitis, and history of sleep apnea.  

In a January 1995 letter, a physician from Spartenburg 
Regional Medical Center indicated that the veteran was 
admitted to the emergency room of that facility of September 
29, 1994 on an emergency basis.  He noted that the veteran 
had been referred to the VA hospital in Columbia, South 
Carolina, but felt unable to make the trip due to pain and, 
thus, went to Spartenburg Regional Medical Center which was 
closer in proximity to his home.  This physician reiterated 
the treatment rendered at that facility and the diagnoses 
that were made at that time.  

The veteran currently seeks entitlement to payment or 
reimbursement of the cost of unauthorized medical services 
provided during hospitalization at Spartenburg Regional 
Medical Center from September 29, 1994 to October 7, 1994.  
As noted, during his hospitalization at that facility, he was 
treated for pancreatitis, pneumonia, congestive heart 
failure, phlebitis of the right arm, hypertensive 
cardiovascular disease, prostatitis, and history of sleep 
apnea.  The veteran, however, was not treated for any of his 
service-connected disabilities.  He was not treated for 
cervical spine disability, PTSD, maxillary sinusitis, 
maxillary sinusitis, irritable bowel syndrome, pulmonary 
tuberculosis, and/or peptic ulcer disease.  Although the 
veteran was treated for pulmonary disability, this was not 
determined to be related in any way to his pulmonary 
tuberculosis, which had been inactive and non-disabling for 
many years.  Likewise, although the veteran was treated for 
complaints of abdominal distress, this was not due to 
irritable bowel syndrome and/or peptic ulcer disease.  

Thus, in sum, during the period of hospitalization in 
question, the veteran was not treated for an adjudicated 
service-connected disability.  Moreover, there is no medical 
evidence showing that he was treated for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability nor has the veteran 
asserted such.  Therefore, the veteran's claim must be denied 
as the first criterion of 38 C.F.R. § 17.120 is not met.  The 
evidence of record shows that one of the essential elements 
of a claim of entitlement to payment or reimbursement of 
unauthorized medical expenses was not present; thus, the 
claim must be denied on that basis.

The Board recognizes that the veteran was a POW during the 
Korean War and served his country in a distinguished manner.  
Nevertheless, the Board is bound by the applicable VA law and 
regulation.  


ORDER


The appeal is denied.  

		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

